DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. This action is in reply to Applicant’s Amendment filed on August 16, 2021.

3.  Applicant has amended claims 1-5 and 7-8. Applicant previously cancelled claims 11- 21. The previous rejection for claims 1-10 under 35 USC §101 is hereby withdrawn. 
Thus, claims 1-10 are pending and are allowed.

Allowable Subject Matter

 The following is an examiner’s statement of reasons for allowance:
Regarding the prior 35 USC §101 rejection, in view of the pending amended claims, the prior 101 rejection is withdrawn and the pending claims are allowed because the Applicant in Applicant’s Amendment filed on August 16, 2021, the amended claims, including independent claim 1, overcome the previously cited 35 USC §101 relating to subject matter eligibility since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical 
Specifically, the claims fall in to the group of abstract ideas described as certain methods of organizing human activities as the claims recite commercial or legal interactions. The general details include receiving and associating transaction request messages to other transaction messages related to financial trades being performed. 
Claim 1 recites the additional limitations, “a pre-processor separate from the matching processor and coupled with the local data store and the matching processor, the pre-processor operative to identify an indicative opening price, generate and store in the local data store a plurality of price levels based on the indicative opening price, receive each incoming electronic data transaction request message prior to the matching processor and determine, based only on the plurality of price levels of the local data store, if the each of the plurality of received electronic data transaction request messages is transactable, wherein each incoming electronic data transaction request message is transactable when at least one or both of the particular received incoming electronic data transaction request messages or at least one other previously received electronic data transaction request message stored in the main data structure will be at least partially satisfied based on the copies of a subset of the at least one other previously received but unsatisfied electronic data transaction request message stored in the local data store. . . .” and “wherein subsequent to the store operation in the local data store and the forward operation to the main data structure, the number of the received plurality of electronic data transaction request messages to be processed by the matching processor is reduced, reducing the bandwidth and processing resources required by the data transaction system to process the remaining electronic data transaction request messages.”
These limitations provide an improvement over prior systems in that the system allows for a distinct and separate local storage structure in addition to the main data structure. In addition, this invention includes the use of a pre-processor which is a specialized processor that reduces the processing time by determining which transactions should be forwarded to the matching processor and which should not. The claim is eligible because the claim as a whole integrates an abstract idea into a practical application and the claim, as a whole, amounts to significantly more than the abstract idea itself. 
For these reasons, independent claim 1 is deemed to be allowable as well as its dependent claims: 2-10. 


4. The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 1:
“a pre-processor separate from the matching processor and coupled with the local data store and the matching processor, the pre-processor operative to identify an indicative opening price, generate and store in the local data store a plurality of price levels based on the indicative opening price, receive each incoming electronic data transaction request message prior to the matching processor and determine, based only on the plurality of price levels of the local data 
While Callaway et al. (U.S. Pub. No. 2015/0262297) discloses a matching processor, it does not disclose that a separate and distinct, specialized pre-processor, in conjunction with the local data store, stores a plurality of price levels before sending this data to the matching processor, which is part of the present invention. 

5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner
Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696